Title: From Thomas Jefferson to William C. C. Claiborne, 3 February 1807
From: Jefferson, Thomas
To: Claiborne, William C. C.


                        
                            Dear Sir
                            
                            Washington Feb. 3. 07.
                        
                        I pray you to read the inclosed letter, to seal & deliver it. It explains itself so fully that I need say
                            nothing. I am sincerely concerned for mr Reibelt, who is a man of excellent understanding and extensive science. if you
                            had any academical birth, he would be much better fitted for that than for the bustling business of life.
                        I inclose to Genl. Wilkinson my message of Jan. 22. I presume however you will have seen it in the papers. it
                            gives the history of Burr’s conspiracy, all but the last chapter, which will I hope be that of his capture before this
                            time at Natchez. your situations have been difficult, and we judge of the merit of our agents there by the magnitude of
                            the danger as it appeared to them, not as it was known to us. on great occasions every good officer must be ready to risk
                            himself in going beyond the strict line of law, when the public preservation requires it: his motives will be a
                            justification as far as there is any discretion in his ultra-legal proceedings, & no indulgence of private feelings. on
                            the whole this squall, by shewing with what ease our government suppresses movements which in other countries requires
                            armies, has greatly increased it’s strength by increasing the public confidence in it. it has been a wholesome lesson too
                            to our citizens, of the necessary obedience to their government. The Feds & the little band of Quids in opposition, will
                            try to make something of the infringement of liberty by the military arrest & deportation of citizens but if it does not
                            go beyond such offenders as Swartwout, Bollman, Burr, Blannerhasset, Tyler &c. they will be supported by the
                            public approbation. Accept my friendly salutations & assurances of esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    